Affirmed by unpublished PER. CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Cleveland, III, appeals the district court’s order adopting the magistrate judge’s recommendation and dismissing his action for slander as frivolous under 28 U.S.C. § 1915A (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cleveland v. Duvall, No. 8:14-cv-04305-RBH, 2015 WL 6549287 (D.S.C. Oct. 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.